Citation Nr: 0633273	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Whether the February 3, 1969 RO decision to reduce the 
veteran's evaluation for hypertension from 20 percent to 0 
percent, was clearly and unmistakably erroneous (CUE).

3.  Entitlement to an effective date prior to December 8, 
1998 for the assignment of a 10 percent rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2000, April 2002, and December 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

In July 2006 the veteran submitted additional medical 
evidence along with a waiver of RO review of that evidence. 


FINDINGS OF FACT

1.  In a January 2001 letter, the veteran stated that he 
wished to withdraw his claim for an increased rating for 
hypertension.

2.  The facts as they were known at the time of the RO's 
rating decision of February 3, 1969 were correct.

3.  The statutory and regulatory provisions in effect at the 
time of the RO's rating decision of February 3, 1969, were 
correctly applied.

4.  Following the final May 1969 rating which continued a 
zero percent (noncompensable) rating for hypertension, the 
veteran did not submit a claim for an increased rating until 
December 8, 1999.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the claim for an 
increased rating for hypertension.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The February 3, 1969, rating decision, which reduced the 
evaluation of the veteran's hypertension disability from 20 
percent to 0 percent did not contain CUE.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 7101 (1969); 
38 C.F.R. § 3.105(a) (2006).

3.  The criteria have not been met for an effective date 
prior to December 8, 1998, for the grant of a 10 percent 
rating for hypertension.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.114, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
January 2001 letter, the veteran withdrew his appeal for 
entitlement to an increased rating for hypertension, and 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this claim.  
Accordingly, the Board does not have jurisdiction to review 
the claim for an increased rating for hypertension.


CUE

Legal Criteria:

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

A reduction in an assigned disability rating which has been 
in effect for less than 5 years is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c) (1969).

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (1969), a 10 
percent disability rating was warranted for hypertension when 
diastolic pressure consistently 100 or more.  A 20 percent 
was warranted for diastolic pressure consistently 110 or 
more, with definite symptoms.

Analysis:

A February 3, 1969 rating decision reduced the veteran's 
rating for hypertension from 20 percent to noncompensable.  
The veteran asserts that the reduction was clearly and 
unmistakably erroneous.

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to a claim 
of CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003).  

With respect to the veteran's assertion on his January 2005 
notice of disagreement that he probably did not appeal that 
February 1969 rating action due to a change of address, or to 
not being sent information on how to appeal, the Board notes 
that in April 1969 the veteran submitted an opinion from a 
private physician in support of his previous 20 percent 
rating.  This indicates that the veteran received notice of 
the reduction and of the options to appeal.

At his July 2006 hearing the veteran asserted that there was 
CUE in the February 1969 decision because his hypertension 
disability was of the same severity as it had been in 1967, 
when he had been awarded the 20 percent rating.  He maintains 
that since his hypertension disability had not improved 
during that time, it was CUE to reduce his rating.  

The veteran's 20 percent rating for his hypertension was in 
effect from October 1, 1967 to May 1, 1969.  As the veteran's 
20 percent rating for hypertension was in effect for less 
than 5 years, the provisions of 38 C.F.R. § 3.344(a), (b) are 
not for application.  See 38 C.F.R. § 3.344(c)(1969).

The facts before the RO at the time of its February 1969 
decision included service medical records which included a 
May 1967 Medical Board Report.  The report notes that on 
physical examination the veteran had blood pressure readings 
of 205/130, 190/130, and 170/130.  The veteran was admitted 
to the hospital for observation.  Persistent diastolic blood 
pressures ranging between 100 and 110 were noted.  

A January 1969 VA examination report revealed that the 
veteran was on medication for hypertension.  Blood pressure 
readings were 118/86, 134/98, 140/90, and 138/94.  The VA 
cardiologist stated that the veteran's emotionally unstable 
personality condition added to his essential hypertension 
condition.  He recommended that the veteran follow a low-
sodium diet and that he take antihypertensive medication four 
times a day. 

The Board finds that at the time of the RO's decision, there 
was sufficient evidence to show that there was an improvement 
in the veteran's hypertension disability.  Specifically, the 
May 1967 Medical Board Report reveals that the veteran had 
three diastolic readings of 130, and persistent diastolic 
readings in the 100 to 110 range, while the January 1969 
examination report did not show any diastolic readings above 
98.  The January 1969 VA examination report was sufficient to 
show that the veteran no longer met the criteria for a 20 
percent rating, i.e., that he did not have diastolic pressure 
consistently 110 or more.  The report also did not reveal 
that the veteran experienced any definite symptoms due to his 
hypertension.   There was no competent, countervailing 
evidence of record which tended to show that the criteria for 
a 20 percent rating had been met, or that the veteran's 
condition had not improved.  Accordingly, the Board concludes 
that the RO's February 1969 decision was not CUE.  

In reaching this decision, the Board has considered the 
veteran's argument that his condition was the same in 1969 as 
it was in 1967.  He asserts that his condition had not really 
changed since the diastolic readings in January 1969 were 
only lower due to his taking medication, and that he was not 
on medication when tested in service.  However, Diagnostic 
Code 7101 at that time provided for the rating of 
hypertension without consideration as to whether a veteran 
was on medication or not.  Consequently, the Board may only 
consider whether the actual diastolic pressures recorded in 
January 1969 showed improvement, and whether these readings 
met the criteria for a 20 percent rating at that time.  As 
noted above, the January 1969 blood pressure readings showed 
improvement and did not meet the criteria for a compensable 
rating.   

Regardless, the veteran's argument amounts to no more than a 
simple disagreement as to how the facts were weighed or 
evaluated, and are therefore not a basis to find CUE in the 
RO's February 1969 decision.  The Court has held that simply 
to claim CUE on the basis that a previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

The veteran has also argued that the February 1969 rating 
action was CUE because he was only given four readings on one 
day and Diagnostic Code 7101 requires that hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  The Board notes that Diagnostic Code 
7101 in effect in 1969 had no such requirement, and later 
versions of Diagnostic Code 7101 may not be considered in the 
veteran's claim of CUE.

In summary, as there were sufficient clinical findings to 
support the RO's determination, the Board finds that the RO's 
February 3, 1969 decision was not clear and unmistakable 
error.  The veteran's claim that reduction of his 20 percent 
rating for hypertension to noncompensable, based on a claim 
that the RO's February 3, 1969 rating decision was clearly 
and unmistakably erroneous, must therefore be denied.  38 
C.F.R. § 3.105(a).


Earlier Effective Date

Duty to Notify and Assist:

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), VA 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The Board concludes that the RO letter sent in March 2002 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to his claim.  The veteran was 
notified and aware of the evidence needed to substantiate his 
claim, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran submitted additional medical evidence.  The March 
2002 notice predated the initial adjudication of the claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  
The record reflects that the veteran's pertinent private 
medical records, VA medical records, and service medical 
records have been obtained and that the veteran's claims file 
is complete.  The veteran has not indicated that there is any 
additional evidence that has not been obtained which would be 
pertinent to his claim.  As such, the record is sufficient 
for a decision.

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this case the veteran has been 
provided the required notice regarding effective dates.  
Additionally, the Board notes that the veteran has already 
been assigned an initial-disability rating for hypertension 
and the rating assigned is not in dispute.

Legal Criteria:

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application for increased compensation is received within one 
year from such date.  Otherwise, the award will be effective 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. 
§ 3.400(o). 

The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

If the payment of additional compensation is due to a change 
in the law or an administrative issue, the effective date of 
the increase shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g).  If a claim is reviewed at the 
claimant's request more than a year after the effective date 
of the law, benefits may be authorized for one year prior to 
the date of receipt of the request.  38 C.F.R. § 3.114(a)(3).

History and Analysis:

The veteran contends that he is entitled to an effective date 
from May 1, 1969 for a 10 percent rating for hypertension.  
The veteran indicated at his hearing that he has been on 
medication for hypertension ever since that time.  He asserts 
that he therefore has met the criteria for a 10 percent 
rating ever since May 1, 1969. 

As noted above, the February 1969 rating decision reduced the 
veteran's disability rating for hypertension to 
noncompensable as of May 1, 1969.  The veteran did not submit 
a notice of disagreement with respect to the February 1969 
rating decision and it is therefore final.  38 U.S.C.A. 
§ 7105 (West 2002).  In May 1969, the RO continued the 
noncompensable rating for the service-connected hypertension.  
The veteran was notified of the adverse determination; 
however, he did not file an appeal.  Therefore, the May 1969 
rating decision is also final.

Following the May 1969 final decision, no communication was 
received from the veteran that could be interpreted as a 
claim for an increased rating for hypertension until his 
December 8, 1999 letter.

The record contains medical evidence from several years prior 
to December 1999 showing history of diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.  As such, under 38 C.F.R. § 3.400(o), the veteran 
would be entitled to an effective date one year prior to the 
receipt of his December 8, 1999 claim for a 10 percent 
rating.  Since the veteran has been awarded an effective date 
of December 8, 1998, he is not entitled to an effective date 
prior to that date under 38 C.F.R. § 3.400(o).  

The Board notes that at the time of the May 1969 rating 
decision, the ratings schedule did not provide for a 10 
percent rating for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  

The veteran has pointed out that in 1975 the criteria for 
rating hypertension was changed so as to include a 10 percent 
rating for a veteran with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  He has indicated that this liberalizing law 
should entitle him to an effective date prior to December 8, 
1998.  However, the veteran's claim was reviewed at his 
request, and that request was received more than a year after 
the change in criteria.  Under 38 C.F.R. § 3.114(a)(3), if a 
claim is reviewed at the claimant's request more than a year 
after the effective date of the law, benefits may be 
authorized for one year prior to the date of receipt of the 
request.  Since the veteran has currently been granted an 
effective date one year prior to his December 8, 1999 claim, 
there is no provision under VA criteria that would allow the 
assignment of an effective date prior to December 8, 1998.  
Accordingly, the preponderance of the evidence is against his 
claim for an effective date prior to December 8, 1998 for a 
10 percent rating, and his claim must be denied. 


ORDER

The appeal of entitlement to an increased rating for 
hypertension is dismissed.

There was no CUE in the February 3, 1969 rating decision 
which reduced the veteran's disability rating for 
hypertension from 20 percent to noncompensable.

Entitlement to an effective date prior to December 8, 1998 
for the assignment of a 10 percent rating for hypertension is 
denied.

____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


